Citation Nr: 0205991	
Decision Date: 06/06/02    Archive Date: 06/13/02

DOCKET NO.  99-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left shoulder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

The case comes before the Board of Veteran's Appeals (BVA or 
Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The veteran had active service 
from March 1978 to June 1978 and from February 1979 to May 
1993.  In November 2000, the Board remanded the veteran's 
case to the RO for additional development.  At present, the 
case is once again before the Board for appellate review. 


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the appeal.

2.  The evidence shows that the veteran's residuals of an 
injury to the left shoulder are related to his active 
service.

3.  The evidence shows that the veteran's right shoulder 
disorder is related to his active service.

4.  The evidence shows that the veteran's left knee disorder 
is related to his active service.



CONCLUSIONS OF LAW

1.  The veteran's residuals of an injury to the left shoulder 
were incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran's right shoulder disorder was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).

3.  The veteran's left knee disorder was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is satisfied that all 
assistance to the veteran by VA has been provided, as 
required by law.  On November 9, 2000, the President signed 
the "Veterans Claims Assistance Act of 2000," 38 U.S.C.A. § 
5103A (West Supp. 2001) (VCAA); 66 Fed. Reg. 45,630-45,632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159), which modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The law affects a case such as this because the 
claims were pending on the date of enactment of the new law.  
This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. 

In August 2001, VA issued regulations to implement the VCAA.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,620, 45,629 
(August. 29, 2001).  Accordingly, in general where the record 
demonstrates that the statutory mandates have not been 
satisfied, the regulatory provisions likewise are not 
satisfied.  However, in this case, for the reasons set forth 
below, the VA has complied with the Veterans Claims 
Assistance Act of 2000 as well as the recent implementing 
regulations.

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159(b)).  The veteran 
has been informed, via a June 2001 RO letter, the May 1999 
statement of the case, and December 1999 and May 2002 
supplemental statements of the case, of the evidence needed 
to prove his claims on appeal.  The notification requirement 
has therefore been satisfied.

Secondly, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
The veteran underwent VA examinations in December 1994, July 
2001 and December 2001.  Additionally, the veteran has not 
referenced any additional unobtained evidence that might aid 
his claims or that might be pertinent to the bases of the 
claims.  Furthermore, the veteran was given the opportunity 
to present testimony during a September 1999 RO hearing.  
Thus, the duty to assist requirement has been satisfied as 
well.

Finally, the veteran has been provided with specific 
information concerning the VCAA, via a June 2001 RO letter.  
As such, the present appeal is in compliance with the 
requirements of the new law, as discussed above. 

In this case, the veteran is currently claiming that he is 
entitled to service connection for disorders of the left 
shoulder, right shoulder and left knee.  During the September 
1999 RO hearing, the veteran testified that he was treated 
for left shoulder dislocation several times during his 
service, that he injured his right shoulder while playing 
recreational football in the service, and that he injured his 
left knee during service as he was required to work on a 
tank.

The applicable law provides that service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303(a) (2001).  
If a condition noted during service is not shown to have been 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).

Where there is a chronic disease shown as such in service (or 
within the presumptive period under § 3.307) so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  See 38 C.F.R. § 3.303(b).  The 
regulations further provide that certain chronic diseases 
will be considered to have been incurred in service if 
manifested to a degree of 10 percent or more within one year 
from the date of separation from active service, where the 
veteran has served for 90 days or more during a period of 
war, or after December 31, 1946, even though there is no 
evidence the disease existed during service.  See 38 C.F.R. § 
3.307.  Arthritis is one of the chronic diseases for which 
the presumption is applicable.  See 38 C.F.R. § 3.309(a).

I.  Service Connection for Residuals of an Injury
to the Left Shoulder and a Right Shoulder Disorder.

The veteran's service medical records show the veteran 
complained of and was treated for bilateral shoulder problems 
during his active service.  Specifically, August 1982 
notations show he complained of intermittent left shoulder 
pain and had recurrent subluxation by history.  September 
1990 notations indicate he was treated for a right shoulder 
injury sustained while playing football.  And, October 1990 
notations reveal treatment for a right shoulder dislocation 
during the prior 4 weeks.

About a year following the veteran's discharge from service, 
he was examined by VA in December 1994.  At this time, a 
musculoskeletal examination of the veteran revealed he had 
full range of motion of all joints.

Medical records from the Columbia VA Medical Center (VAMC) 
dated from 1994 to 1999 describe the treatment the veteran 
received over time for various disorders including back and 
gastrointestinal problems, hypertension and recurrent 
bronchitis.  These records include as well January 1999 
notations indicating he reported his right shoulder 
"pop[ped] out of joint" frequently causing him pain for 2 
to 3 days at a time.  His diagnosis was chronic back, 
shoulder and knee pain.

Upon request by the Board in the November 2000 remand, the 
veteran underwent additional VA examinations in 2001.  
Specifically, a July 2001 VA joints examination revealed the 
veteran reported frequent dislocations of the shoulders, left 
greater than right, which at times had been medically 
relocated.  He further reported that his first episode of 
dislocation occurred in 1979 or early 1980s while playing 
recreational football for the military, and that at the 
present his shoulders popped in and out frequently, even 
during his sleep.  The veteran's diagnosis was bilateral 
multi-directional instability of the shoulders with multiple 
subluxations and/or dislocations of the shoulders which may 
have a traumatic etiology initially dating back to the 1980s.  
However, the examiner also noted that, although the claims 
file was reviewed, no dislocations or medical relocations 
were noted.

A July 2001 x-ray examination of the veteran's left shoulder 
showed mild degenerative changes of the glenohumeral and 
acromioclavicular joints.  As well, there were some loose 
bodies that measured about 1.5 centimeters in the joint 
capsule suggestive of osteochondromatosis.

Lastly, the veteran was examined by VA in December 2001.  At 
this time, it was determined that he had multidirectional 
instability of both shoulders.  However, the examiner was 
unable to definitely say whether this was related to the 
veteran's time in service as no records of medical relocation 
of his shoulders were found.

Following a review of the evidence, the Board concludes that 
the preponderance of the evidence tends to support a grant of 
the veteran's claims of service connection for residuals of 
an injury to the left shoulder and a right shoulder disorder.  
Specifically, the service medical records show the veteran 
was treated for right shoulder dislocation in September and 
October 1990, and had left shoulder recurrent subluxation by 
history in August 1982.  He was subsequently diagnosed with 
chronic back, shoulder and knee pain in January 1999 at the 
Columbia VAMC.  Furthermore, as supported by the July 2001 VA 
joints examination report and the service medical records, 
the Board finds that the veteran's current diagnosis of 
bilateral multi-directional instability of the shoulders with 
multiple subluxations and or dislocations is consistent with 
his in-service symptomatology and diagnoses.  In this regard, 
although the July and December 2001 VA examinations of the 
veteran did not conclusively link his shoulder disorders to 
any specific in-service event or treatment, the July 2001 VA 
examination revealed that the veteran's left and right 
shoulder disorders may have a traumatic etiology initially 
dating back to the 1980s, and thus, to the veteran's service.

As such, the Board finds that the preponderance of the 
evidence supports a grant of the veteran's claims of service 
connection for residuals of an injury to the left shoulder 
and a right shoulder disorder.  The veteran's claims are 
therefore granted.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303 (2001); 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

II.  Service Connection for a Left Knee Disorder.

The veteran's service medical records show he was treated in 
November 1984 for sore left knee.  At that time, he reported 
he had hurt his knee the prior week while climbing up a tank.

Following his discharge from service, the veteran was 
examined by VA in December 1994 and was found to have a full 
range of motion of all joints.  The evidence also includes 
medical records from the Columbia VAMC dated from 1994 to 
1999 which describe the treatment the veteran received over 
time for various disorders.  These records include January 
1999 notations indicating he complained of left knee pain.  
His diagnosis was chronic back, shoulder and knee pain.

As indicated above, the veteran underwent additional VA 
examinations in 2001.  During a July 2001 VA joints 
examination, it was noted that the veteran complained of left 
knee pain secondary to manual labor on tanks while in the 
military, and that he did not have an acute antecedent 
history of injury.  His diagnosis was left knee with anterior 
knee pain, patellofemoral arthritis, and possibly 
chondromalacia of the patella.  And, upon x-ray examination 
the same month, the veteran's left knee revealed minimal 
degenerative changes of the medial and patellofemoral joints.  
Joint spaces were maintained with the exception of mild 
narrowing of the medial joint compartment.

Finally, the veteran was again examined by VA in December 
2001.  It was determined during this examination that he had 
patellofemoral pain syndrome, anterior knee pain, and 
patellofemoral arthritis of the left knee.  With respect to 
the diagnosed anterior knee pain syndrome, the examiner found 
that part of the veteran's symptoms may be related to the 
wear and tear caused by his activities in the military, 
although he was unable to directly relate it to one specific 
event.

Following a review of the veteran's claim of service 
connection for a left knee disorder, the Board notes that 
38 U.S.C.A. § 5107(b) expressly provides that the benefit of 
the doubt rule must be applied to a claim when the evidence 
submitted in support of the claim is in relative equipoise.  
The evidence is in relative equipoise when there is an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  When 
the evidence is in relative equipoise, the reasonable doubt 
rule must be applied to the claim, and thus, the claim must 
be resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  

In this case, the Board concludes that the preponderance of 
the evidence tends to support a grant of the veteran's claim 
of service connection for a left knee disorder.  As discussed 
above, the veteran was treated for knee pain during his 
service in November 1984, and in January 1999 at the Columbia 
VAMC.  Additionally, following the December 2001 VA joints 
examination, it was the examiner's opinion that part of the 
veteran's symptoms related to the anterior knee pain of the 
left knee may be related to the wear and tear caused by his 
activities in the military. 














Given that there is no evidence of record containing 
information which would contradict the findings of the 
December 2001 VA joints examination, and resolving all 
reasonable doubt in the veteran's favor, the Board finds that 
a grant of the veteran's claim is in order.  As such, the 
veteran's claim of service connection for a left knee 
disorder is therefore granted.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


ORDER

Service connection for residuals of an injury to the left 
shoulder is granted.

Service connection for a right shoulder disorder is granted.

Service connection for a left knee disorder is granted.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

